UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7815



WAYNE JOHNSON,

                                           Plaintiff - Appellant,

          versus


SARA   E.  FLANNERY,   Administrative  Agent;
RICHARD L. WILLIAMS, Administrative Minister;
YOUNGBLOOD, DEA Agent; WILLIAM B. ENGLAND,
Drug Investigator; LARRY A. LOVELESS, Drug
Task Force; RANDY BELYEN, U.S. Marshall; JOHN
WALSH, DEA; LISA D. SOMER, DEA; ROBERT
VALENTINE, DEA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-294-3)


Submitted:   February 6, 2003          Decided:     February 13, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Johnson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint, which the court

properly construed as an action under Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Johnson v.

Flannery, No. CA-02-294-3 (E.D. Va. Oct. 18, 2002).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2